Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Status of claims
The amendment filed on 01/20/2022 is acknowledged. Claims 2, 7, and 10 have previously been canceled and claims 16 and 17. Claims 1, 3-6, 8, 9, 11-15, and 18 are under examination in the instant office action. 

Rejections withdrawn


New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8, and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Popp et al. (US 2005/0100621 A1) in view of Mansouri (US 2001/0006680 A1), Cotteret et al. (US 4,929,439), and Eskins et al. (US 5,676,994).
Popp et al. teach method of preparing dermatological compositions, for skin requiring cleansers in form of lotion with a pH of ~3 to ~11, comprising:
preparing an aqueous phase
heating said aqueous phase to a T of ~60 to ~80 °C (encompasses 85 °C) while mixing;
preparing an oil phase comprising a vegetable oil or a derivative thereof such as soybean oil and at least one emulsifier; 
combining said oil phase with said aqueous phase while mixing at a T of ~60 to ~80 °C to obtain a homogenous emulsion; 
cooling said emulsion to a T of ~15 to ~30 °C; and
recovering a topical emulsion dermatological composition; 
wherein the compositions further comprising emulsifiers, surfactants such as lauryl dimethylbenzyl ammonium chloride (the claimed benzalkonium chloride, since benzalkonium chloride is water soluble, benzalkonium chloride would be mixed with water in the step of forming aqueous phase), from about 1 to 3.5% by weight of suspending agents such as xanthan gum (the claimed thickener), emollients such as petrolatum (the claimed skin protectant), preservative, α-tocopherol (the claimed skin soothing agent), and pH modifiers in a phase of said emulsion selected from the group consisting of said oil phase, said aqueous phase, and a combination thereof and exemplified heating oil in examples 1-5 (abstract, paragraph 48-54).

Popp et al. do not specify water being DI water.
This deficiency is cured by the rationale that mere purity of a product, by itself, does not render the product unobvious and Mansouri who teaches DI water for forming skin care compositions for moisturizing and protecting the skin (abstract and claim 24). 


Popp et al. do not specify the emulsifier being waxy corn starch and being mixed with water to form an aqueous phase and the said incorporating step further comprises adding said 2nd mixture to said 1st mixture under high shear; the said heating means being a reactor capable of reaching Ts 70-120 °C and a jet cooking apparatus; and gelatinizing the mixture of the oil phase and water phase.
This deficiency is cured by Eskins et al. who teach gelatinizing starch in the presence of water under conditions which will completely solubilize the starch including waxy cornstarch and then intimately mixing oil into the starch-water solution under conditions of high turbulence of high shear jet cooking resulting stable emulsions and exemplified 11.2% by weight of waxy cornstarch (abstract, column 5, line 21-40, column 6, line 17-41, column 8, line 16-34, and example 15). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Popp et al. and Eskins et al. to being mixed with water to form an aqueous (i.e. mixing waxy corn starch with water in step i.) and the heating means of mixing and heating aqueous phase and oil phase in the process of making lotion taught by Popp et al. being waxy corn starch and high shear jet cooking apparatus which result in gelatinizing and waxy corn starch. Gelatinizing waxy cornstarch in the presence of water with high shear jet cooking (steam injection according to the instant specification, the same as the claimed means of gelatinization of waxy corn starch) resulting stable emulsions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Since the claimed heating T and the heating T taught by Popp et al. is the same, the heating capacity of the heating means taught by Popp et al. would be the same or similar to the claimed heating capacity of the reactor of reaching 70-120 °C.

Popp et al. do not specify blending of said heated water, at least one thickener, and at least one emulsifier being performed for 10 to 30 minutes in claim 5.
This deficiency is cured by the rationale that it is routine optimization to determine the optimum length of time for mixing.
Length of time for mixing in a process of mixing aqueous phase for forming an emulsion is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be 

Popp et al. do not specify the oil phase further comprising anti-foaming agent.
This deficiency is cured by Cotteret et al. who teach topical oil-in-water emulsion comprising anti-foaming agent (abstract and column 4, line 10-16).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Popp et al. and Cotteret et al. to add anti-foaming agent in the composition taught by Popp et al. Incorporating anti-foaming agent in topical oil-in-water emulsion was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding anti-foaming agent in the composition taught by Popp et al. flows from its having been used in the prior art. 

Popp et al. do not specify said final mixture being 3250-3750 cP in claim 14.
This deficiency is cured by the rational that it is inherent property or, alternatively, obvious for a lotion to have the claimed viscosity.
Viscosity of a lotion is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have 

Popp et al. do not specify the order of successively adding a preservative, ≥one antibacterial agent, and ≥one skin soothing agent to said resulting mixture.
This deficiency is cured by it is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art.
It is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sequence of mixing is critical. See MPEP 2144.04 [R6] IV C 

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Popp et al. (US 2005/0100621 A1), Mansouri (US 2001/0006680 A1), Cotteret et al. (US 4,929,439), and Eskins et al. (US 5,676,994), as applied to claims 1, 3-6, 8, and 11-15, further in view of Oda et al. (US 5,792,793) and Baker Jr. et al. (US 6,015,832).
The teachings of Popp et al. and Cotteret et al. are discussed above and applied in the same manner.
Cotteret et al. do not specify the anti-foam agent including TBP.

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cotteret et al., Oda et al., and Baker, Jr. et al. to specify the anti-foam agent including TBP in the composition taught by Cotteret et al. Defoamers including TBP and TBP being suitable in topical emulsions were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Rejections maintained
The following rejection of the claim is maintained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Popp et al. (US 2005/0100621 A1), Mansouri (US 2001/0006680 A1), Eskins et al. (US 5,676,994), Man et al. (2005/0192197 A1), Flugge-Berendes et al. (US 2009/0226498 A1), and Hersh et al. (US 5,661,119).
The teachings of Popp et al., Mansouri, and Eskins et al. are discussed above and applied in the same manner. Popp et al. also teach the pH adjuster including NaOH (paragraph 121). Popp et al.’s teachings of “preparing an aqueous phase comprising urea (antimicrobial) and water, heating said aqueous phase to a T of ~60 to ~80 °C oil phase comprising a vegetable oil or a derivative thereof such as soybean oil and at least one emulsifier; and combining said oil phase with said aqueous phase while mixing at a T of ~60 to ~80 °C to obtain a homogenous emulsion” are interpreted as mixing completely and dissolving completely, i.e., the claimed blending until devoid of lumps and concentrated amount of solid, blending until homogeneous.

Popp et al. do not specify the amount of emulsifier (waxy cornstarch).
This deficiency is cured by Eskins et al.’s teachings of 11.2% by weight of waxy cornstarch in example 15 and the rational that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Popp et al. and Eskins et al. to specify the amount of waxy cornstarch in the composition taught by Popp et al. being 11.2% by weight. Incorporating 11.2% by weight of waxy cornstarch for forming stable w/o emulsion was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose as an emulsifier. A prima facie case of obviousness exists where the claimed ranges (6.33±0.020% by weight) and prior art ranges (11.2% by weight) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties as an emulsifier.
pectin and the amount separate amount of xanthan and pectin and the oil phase further comprising anti-foaming agent TBP and the amount of it.
These deficiencies are cured by Popp et al.’s teachings of from about 1 to 3.5% by weight of suspending agents such as xanthan gum and Man et al. who teach microemulsion as sanitizer for hands comprising from about 0.01 to about 1% by weight of defoaming agent such as TBP, from 0.1 to about 0.5% by weight of thickeners such as pectin and xanthan (abstract, paragraph 19, 26, 212-217, and 250) and the rationale that optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ in order to best achieve the desired results.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Popp et al. and Man et al. to specify suspending agents in the composition taught by Popp et al. being from about 1 to 3.5% by weight of a combination of pectin and xanthan. Both pectin and xanthan being thickening agents (facilitating suspension) was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. None of Popp et al. and Man et al. specifically teach the specific amounts of pectin and xanthan claimed by applicant (0.76±0.020% by weight and 0.38±0.020% by weight) while Popp et al. teach from about 1 to 3.5% by weight of suspending agents including xanthan and Man et al. teach from 0.1 to about 0.5% by weight of thickeners such as pectin and xanthan. The amount of individual thickener in a composition is clearly a result effective parameter that a person of ordinary skill in the 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Popp et al. and Man et al. to add from about 0.01 to about 1% by weight of defoaming agent such as TBP in the composition taught by Popp et al. Incorporating from about 0.01 to about 1% by weight of defoaming agent such as TBP microemulsion hand sanitizer was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of TBP is 0.15±0.020% by weight and the range of TBP taught in the prior art is from about 0.01 to about 1% by weight and therefore, overlaps with the claimed range.

Popp et al. do not specify the amount of emollients (petrolatum) and the amount of surfactants (benzalkonium chloride) and the preservative including methyl paraben and propyl paraben and the amounts of them and the antioxidant α-tocopherol being d-α-tocopherol acetate and the amount of it.
These deficiencies are cured by Flugge-Berendes et al. who teach moisturizing hand sanitizers in for of emulsion comprising from about 0.1% to about 0.13% by weight 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Popp et al. and Flugge-Berendes et al.to specify the preservative, the amount of petrolatum emollient, and the amount of benzalkonium chloride in the composition taught by Popp et al. being from about 0.01 to about 1% by weight of methyl paraben and propyl paraben, from about 0.01% to about 90% by weight, and from about 0.1% to about 0.13% by weight, respectively. Incorporating from about 0.01 to about 1% by weight of methyl paraben, from about 0.01% to about 90% by weight of petrolatum emollient, and from about 0.1% to about 0.13% by weight of benzalkonium chloride in topical oil-in-water emulsion was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose. A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed ranges of methyl paraben and propyl paraben, petrolatum emollient, and benzalkonium chloride are 0.10±0.005% and 0.10±0.005%, 0.84±0.040%, and 0.1 to 0.13% by weight, respectively, and the ranges of methyl paraben and propyl paraben, petrolatum 

Popp et al. do not specify the antioxidant α-tocopherol being d-α-tocopherol acetate and the amount of it.
This deficiency is cured by Hersh et al. who teach a skin cleansing composition comprising from about 0.05 to about 1.3% by weight of antioxidant vitamin E from natural source (d-α-tocopherol acetate) (abstract, the paragraph bridges column 5 and 6 and claim 18) and the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Popp et al. and Hersh et al. to specify the antioxidant α-tocopherol in the composition taught by Popp et al. being d-α-tocopherol acetate and the amount being from about 0.05 to about 1.3% by weight. Incorporating from about 0.05 to about 1.3% by weight of antioxidant d-α-tocopherol acetate in a skin cleansing composition comprising was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of d-α-tocopherol acetate is 0.06±0.003% by weight and 

Response to Applicants’ arguments:
Applicants’ arguments are basically the same as in the previous arguments dated 11/16/2020, thus the response discussed previously applies here as well and is not persuasive for reason discussed previously. The arguments dated 01/20/2022 were discussed during the interview dated 02/08/2022 (interview summary dated 02/11/2022).

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

 Response to applicants’ 37 CFR 1.132 declaration:
The affidavit under 37 CFR 1.132 filed 01/20/2022 has the same content of experimental results filed on 11/16/202 and was addressed in the final rejection dated 07/20/2021 and was also discussed during the interview dated 02/08/2022 (interview summary dated 02/11/2022).



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612